Citation Nr: 0631980	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963, from August 1990 to June 1991, and had 
additional periods of unverified service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February and June 2003 decisions of the RO in San Diego.

In her March 2004 substantive appeal (VA Form 9), the veteran 
requested a video conference hearing before the Board.  Her 
hearing was scheduled for March 2006, but she failed to 
appear for it.  She did not explain her absence or request to 
reschedule the hearing.  So the Board deems her hearing 
request withdrawn.  38 C.F.R. § 20.704(d) (2006).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Following her separation from active duty in December 1963, 
the veteran served in the United States Naval Reserves.  But 
there is no verification of the exact dates she served in 
this capacity on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  This information is 
important because her reserve medical records show ongoing 
treatment for the two conditions at issue, migraine headaches 
and sinusitis.  It is unclear whether these conditions were 
manifested during a period of ACDUTRA or INACDUTRA because 
her duty status at the time of the treatment in question has 
not been verified.  So on remand, the RO (AMC) must verify 
the dates she was on ACDUTRA and INACDUTRA in the reserves.



It appears that additional evidence (the veteran's service 
medical records (SMRs) dated from 1961 to 1963) have been 
received since the RO issued the most recent supplemental 
statement of the case (SSOC) in November 2004.  The RO 
received this additional evidence prior to certifying the 
appeal to the Board in November 2005 (according to VA Form 8, 
Certification of Appeal).  The veteran's service medical 
records contains findings relevant to the issues on appeal.  
There is no indication she has waived her right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 19.31, 20.1304(c) (2006).  Consequently, to accord 
her due process, this additional evidence first must be 
considered by the RO and addressed in another SSOC.  See 38 
C.F.R. § 19.9 (2006).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Verify the exact dates the veteran 
served on ACDUTRA and INACDUTRA in the 
United States Naval Reserves.

2.  Then readjudicate the claims, 
taking into consideration the recently 
obtained service medical records.  If 
the claims are not granted to the 
veteran's satisfaction, send her an 
SSOC and give her an opportunity to 
respond to it before returning the 
appeal to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


